        Case 5:21-cv-03674-JDW Document 5 Filed 09/10/21 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHELBY TYRONE CLARK, JR.,             :
     Plaintiff,                       :
                                      :
            V.                        :     Case No. 2:21-cv-3674-JDW
                                      :
CARLOS GONZALEZ, et al.               :
     Defendants.                      :

                                 MEMORANDUM

      Shelby Tyrone Clark, Jr., a pretrial detainee at Lehigh County Jail, alleges

that he has suffered various mistreatment at the hands of a fellow inmate,

Carlos Gonzalez, and Correctional Officer Clinton Wombold. After screening the

Complaint, the Court will dismiss some claims with prejudice, dismiss some

without prejudice, and permit some claims to proceed.

I.    FACTUAL ALLEGATIONS

      Mr. Clark alleges that Officer Wombold contaminated his food on two

separate occasions in retaliation for a grievance that Mr. Clark filed against

Officer Wombold: (a) once, Officer Wombold allegedly handed Mr. Clark a tray

of food that contained semen in it; and (b) another time, Officer Wombold

contaminated his food with feces, but an inmate warned Mr. Clark before he

ate the food.

      Mr. Clark also alleges that Mr. Gonzalez acted against him because Mr.

Clark filed a report against Mr. Gonzalez pursuant to the Prison Rape Elimination

Act. According to Mr. Clark, Mr. Gonzalez recruited inmates to harass Mr. Clark
          Case 5:21-cv-03674-JDW Document 5 Filed 09/10/21 Page 2 of 7



verbally, and he says he cannot go anywhere in the prison without someone

harassing him. He also alleges that Mr. Gonzalez placed semen in Mr. Clark’s

food and disclosed that fact to Mr. Clark after Mr. Clark ate the food.

      Mr. Clark asserts claims for sexual harassment, sexual assault, failure to

keep him safe, and retaliation. He asks for compensation and a release from

prison.

II.   STANDARD OF REVIEW

      A plaintiff seeking leave to proceed in forma pauperis must establish that

he is unable to pay for the costs of his suit. See Walker v. People Express Airlines,

Inc., 886 F.2d 598, 601 (3d Cir. 1989). Where, as here, a court grants a plaintiff

leave to proceed in forma pauperis, the Court must determine whether the

complaint states a claim on which relief may be granted. 28 U.S.C. §

1915(e)(2)(B)(ii). That inquiry requires the court to apply the standard for a

motion to dismiss under Fed. R. Civ. P. 12(b)(6). Under that standard, the court

must take all well-pleaded allegations as true, interpret them in the light most

favorable to the plaintiff, and draw all inferences in his favor. See Connelly v.

Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016). Moreover, because Mr. Hyppolite

is proceeding pro se, the Court must construe his pleadings liberally. See Higgs v.

Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).




                                          2
            Case 5:21-cv-03674-JDW Document 5 Filed 09/10/21 Page 3 of 7



III.   DISCUSSION

       A.      Leave To Proceed In Forma Pauperis

       Mr. Gonzalez has completed the form provided on the Court’s website for

applications to proceed in forma pauperis and has attested under penalty of

perjury that he cannot afford to pay the filing fees. (ECF No. 1.) Moreover, his

application to proceed in forma pauperis demonstrates that he lacks the

income or assets to pay the required filing fees. Therefore, the Court will grant

him leave to proceed in forma pauperis. Under the Prison Litigation Reform Act,

Mr. Clark will nonetheless have to pay the full filing fee in installments. See 28

U.S.C. § 1915(b).

       B.      Plausibility Of Claims In The Complaint

       Mr. Clark filed his complaint on the Court’s form for prisoners asserting civil

rights claims, and he asserts claims against both Officer Wombold and Mr.

Gonzalez. Because Mr. Clark is a pretrial detainee, the Court analyzes his claims

under the Fourteenth Amendment’s due process clause. See Hubbard v. Taylor,

399 F.3d 150, 166 (3d Cir. 2005). To establish a basis for a Fourteenth Amendment

violation, a detainee must allege that his conditions of confinement amount to

punishment. Bell v. Wolfish, 441 U.S. 520, 538 (1979).

       “Unconstitutional punishment typically includes both objective and

subjective components.” Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007).

“[T]he objective component requires an inquiry into whether the deprivation

was sufficiently serious and the subjective component asks whether the officials



                                           3
         Case 5:21-cv-03674-JDW Document 5 Filed 09/10/21 Page 4 of 7



acted with a sufficiently culpable state of mind.” Id. (internal quotations and

alterations omitted). To allege a sufficiently culpable state of mind a detainee

must assert that prison officials acted with deliberate indifference, meaning that

they consciously disregarded a serious risk to the detainee’s health or safety. See

Wilson v. Seiter, 501 U.S. 294, 298-99 (1991).

             1.     Claims against Officer Wombold

      Read liberally, Mr. Clark’s Complaint appears to assert claims against

Officer Wombold for a failure to keep Mr. Clark safe and for the contamination

                    a.     Failure to keep inmate safe

      Where a prison official is deliberately indifferent to a pervasive risk of harm

to an inmate, the inmate may obtain relief under 42 U.S.C. § 1983. See Young v.

Quinlan, 960 F.2d 351, 361 (1992) (superseded by statute on other grounds as

stated in Nyhuis v. Reno, 204 F.3d 65, 71 n.7 (3d Cir. 2000)). A “prison official is

deliberately indifferent when he knows or should have known of a sufficiently

serious danger to an inmate.” Id. at 361. Noting that the phrase “should have

known” is a term of art, the Third Circuit held that that the phrase “does not refer

to a failure to note a risk that would be perceived with the use of ordinary

prudence.” Id. Instead, it “connotes something more than a negligent failure to

appreciate the risk . . . , though something less than subjective appreciation of

that risk.” Id. The “strong likelihood of [harm] must be ‘so obvious that a lay

person would easily recognize the necessity for’ preventive action.” Id. There

must not only be a great risk of injury, but it must also be so apparent “that a lay



                                           4
        Case 5:21-cv-03674-JDW Document 5 Filed 09/10/21 Page 5 of 7



custodian’s failure to appreciate it evidences an absence of any concern for

the welfare of his or her charges.” Colburn, 946 F.2d at 1025.

      Mr. Clark’s claim against Officer Wombold based on a failure to keep him

safe, the claim is not plausible. Mr. Clark alleges that inmates subjected him to

verbal harassment and retaliation for his PREA report. He does not allege any

facts that would establish that Officer Wombold consciously disregarded this

harassment, or even that Officer Wombold was aware of it. The Court will dismiss

this claim. However, the Court cannot say that it is impossible for Mr. Clark to

allege a plausible failure-to-protect claim, so the Court will dismiss the claim

without prejudice.

                     b.   Contaminated food and retaliation

      Mr. Clark has alleged a plausible claim based on Officer Wombold serving

him tainted food. If Mr. Clark can prove his allegation, the deprivation would be

sufficiently serious, and Mr. Clark alleges that the conduct was purposeful and

therefore reckless. See Farmer, 511 U.S. at 839-40 (test for deliberate indifference

is “subjective recklessness” as that concept is understood in criminal law).

The related retaliation claim also passes statutory screening. In order to state a

plausible First Amendment retaliation claim, a prisoner must allege that (1) he

engaged in constitutionally protected conduct; (2) he suffered an adverse

action sufficient to deter a person of ordinary firmness from exercising his

constitutional rights; and (3) the constitutionally protected conduct was “a

substantial or motivating factor” for the adverse action. See Rauser v. Horn, 241



                                          5
        Case 5:21-cv-03674-JDW Document 5 Filed 09/10/21 Page 6 of 7



F.3d 330, 333 (3d Cir. 2001). Mr. Clark’s allegation that Officer Wombold gave

him tainted food because Mr. Clark had filed a grievance against Officer

Wombold states all of these elements.

             2.    Claims against Mr. Gonzalez

      To pursue a federal civil rights claim against Mr. Gonzalez, Mr. Clark must

allege, and ultimately prove, that Mr. Gonzalez acted “under color of any

statute, ordinance, regulation, custom, or usage, of any State ….” 42 U.S.C. §

1983. Nothing in Mr. Clark’s complaint suggests that Mr. Gonzalez, an inmate,

acted under color of state law. The Court will therefore dismiss those claims with

prejudice.

      To the extent Mr. Clark asserts claims against Mr. Gonzalez arising under

state law, he has not shown that the Court has jurisdiction over those claims.

Nothing in the complaint establishes that Mr. Clark and Mr. Gonzalez are citizens

of different states, or that the value of the claims exceeds the jurisdictional

threshold. And, in the absence of a federal claim against Mr. Gonzalez, the

Court will not exercise supplemental jurisdiction over claims against Mr.

Gonzalez. See 28 U.S.C. § 1367.

IV.   CONCLUSION

      The Court will dismiss the claims against Mr. Gonzalez and the failure-to-

protect claim against Officer Wombold. The Court will permit the claims against

Officer Wombold for serving tainted food and for retaliation to proceed. An

appropriate Order follows.



                                          6
Case 5:21-cv-03674-JDW Document 5 Filed 09/10/21 Page 7 of 7



                           BY THE COURT:


                           /s/ Joshua D. Wolson
                           JOSHUA D. WOLSON, J.




                             7
